Case 1:20-cv-06924-GBD Document 32 Filed 01/19/21 Page 1of1

== DEREK SMITH
ANA EK Sl Pil C

 

 

 

 

 

 

 

E SAVE Representngy Employees Exclusively
January 18, 2021 DOCUMENT
Via ECF pac s OE
Hon. George B. Daniels arpa: tee
United States District Judge DATE FILED: / J)

 

 

 

Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007

   

Re: Ivorie v. RED ROOSTER HARLEM LLC. et al.
Case No: 1:20-cv-06924

Dear Judge Daniels:

This firm represents the Plaintiff in the above-referenced matter. I write pursuant to. Your
Honor’s Individual Practice Rules to respectfully request an adjournment of the January 19,”
2021, initial conference. The corporate Defendant has been served, as well as individual
Defendants Angela Desimone and Therese Granlud, but these Defendants have not yet
responded to the Complaint. Bryn Goodman from Fox Rothschild LLP, counsel for Defendants
Red Rooster, Desimone, and Granlud, consents to this request.

In light of the above, Plaintiff respectfully requests an adjournment of the January 19,
2021, conference to a later date at the court’s convenience.

I thank the Court for its time and attention to this matter.

Respectfully submitted,
/s/ Ishan Dave
DEREK SMITH LAW GROUP, PLLC
ISHAN DAVE
Ishan@dereksmithlaw.com
1 Penn Plaza, Suite 4905
New York, New York 10119
Phone: (212) 587-0760

CC: All Counsel of Record (Via ECF)

New York City Office: One Penn Plaza, Suite 4905, New York, NY 10119 | (212) 587-0760
Philadeiphia Office: 1845 Walnut Street, Suite 1600, Philadeiphia, PA 19103 | (215) 391-4790
New Jersey Office: 73 Forest Lake Drive, West Milford, NJ 07421 | (973) 388-8625
Website: www.discriminationandsexualharassmentiawyers.com

 

 
